HcmorableWalton D. Hood
Imf EnforcementOfficerand Chief of Impactors
Motor hansportationDivision
RailroadCommissionof Texas
Austin,Texas

Dear Sir:
                        opinionNo. O-1258
                        Re: Dispositionof fines collectedin the
                            justicecourt for violationof the Motor
                            CarrierLaw.

,We acknowledgereceiptof your letterof August 9, 1939,in which you
request the opinionof this departmenton the disposition?,offines
 colleatedin justicecourtsunder the provisionsof the Texas Motor
CanrierIaw which is codifiedby Vernon'sAnnotatedCivil Statutesas
Article 9l.l.b.

Paragraphc of Section 17, Article glib above referredto reads as follows:

     "(c) All fees except the~feeprovidedin Section 5 of this Act
     accruingunder the term of this act and all fines and penalties
     collectedunder the ~ovisions of this Act shall be peyableto the
     State Treasurerat Austin, and creditedto the fund to be known
     and designatedas the %lotorCarrierFund", which fund is appropri-
     ated for the purposeof carryingout the terms of this act and out
     of which all warrantsand expendituresnecessaryin administering
     and enforcingthis act shall be paid."

The questionwhich you present is directlyansweredby this provisionof
the statute. Ali fines end penaltieswhich are collectedfor violation
of the provisionsof this act must be paid to the State Treasurerat
Austin and creditedto the Motor CarrierFuud.

                                Yours very truly,
                          ATTORPQYGFJEPALOFTEXAS
RC:FL
APPROVEDAug.19, 1939      s/ Ross Cerlton
GERAIDC.MbJiIi
ATTORNETQRERALOP~         By
                               Ross Carlton
APPROVEDOPIWIOR                   Assistant
CclMMITpEEBPB.W.B.
cmIm@J